Citation Nr: 0320468
Decision Date: 08/18/03	Archive Date: 10/02/03

DOCKET NO. 00-05 345               DATE AUG 18, 2003

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUE 

Entitlement to service connection for post traumatic stress
disorder (PTSD).

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL 

Appellant and his spouse.

ATTORNEY FOR THE BOARD 

C. Trueba-Sessing, Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to October
1965.

The case comes before the Board of Veterans' Appeals (Board) on
appeal from an October 1999 rating decision of the Department of
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO),
which denied a claim for service connection for PTSD.

The Board notes that the veteran presented testimony during an
appeal hearing at the RO before the undersigned Veteran's Law Judge
(VLJ) in August 2002. A copy of the hearing transcript issued
following the hearing is of record.

REMAND

On November 9, 2000, the President signed the "Veterans Claims
Assistance Act of 2000" (VCAA), 38 U.S.C.A. 5103A (West 2002); 66
Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified as amended at 38
C.F.R. 3.159), which modified the circumstances under which VA's
duty to assist claimants applies, and how that duty is to be
discharged. The law affects a case such as this because the claim
was pending on the date of enactment of the new law. This law
eliminates the concept of a well-grounded claim, redefines the
obligations of VA with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999),
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per
curiam order), which had held that VA cannot assist in the
development of a claim that is not well grounded. The new law also
includes an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits.

In August 2001, VA issued regulations to implement the VCAA. 66
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326(a)). The amendments were effective
November 9, 2000, except for the

- 2 -

amendment to 38 C.F.R. 3.156(a) which is effective August 29, 2001.
Except for the amendment to 38 C.F.R. 3.156(a), the second sentence
of 38 C.F.R. 3.159(c), and 3.159(c)(4)(m), VA stated that the
provisions of this rule merely implement the VCAA and do not
provide any rights other than those provided in the VCAA. 66 Fed.
Reg. 45,620, 45,629 (August. 29, 2001). Accordingly, in general
where the record demonstrates that the statutory mandates have not
been satisfied, the regulatory provisions likewise are not
satisfied.

In this case, the Board finds that, because of the changes in the
law pursuant to the VCAA, a remand in this case is required for
compliance with the new notice and duty to assist requirements. As
discussed below, the Board finds that the further development of
this case is required, and that appellate adjudication at this time
would be potentially prejudicial to the veteran. As such, a remand
of the veteran's case is in order. See Bernard v. Brown, 4 Vet.
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992)
(published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, further appellate consideration will be deferred and
this case is REMANDED for the following actions:

1. Please ensure compliance with the duty to assist, documentation
and notification requirements set forth by the Veterans Claims
Assistance Act (VCAA), specifically including all provisions under
38 U.S.C.A. 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 45,620
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 3.102, 3.156(a),
3.159 and 3.326(a)), as well as the holdings in Quartuccio v.
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 Vet.
App. 370 (2002). The claims file must include documentation that
there has been compliance with the VA's redefined duties to notify
and assist a claimant as set forth in the VCAA and as specifically
affecting the issue on remand.

3 -

2. Contact the veteran and request that he provide a list of the
names and addresses of all doctors and medical care facilities
(hospitals, HMOs, etc.) who have treated him for the claimed PTSD
since discharge from service to the present. Provide the veteran
with release forms and ask that a copy be signed and returned for
each health care provider identified and whose treatment records
are not already contained within the claims file. When the veteran
responds, obtain records from each health care provider he
identifies (except where VA has already made reasonable efforts to
obtain the records from a particular provider). If these records
can't be obtained and there is no affirmative evidence that they
don't exist, inform the veteran of the records that the RO was
unable to obtain, including what efforts were made to obtain them.
Also inform the veteran that adjudication of the claim will be
continued without these records unless he is able to submit them.
Allow an appropriate period of time within which to respond.
Furthermore, the veteran should be specifically informed as to what
portion of evidence he is required expected to submit, and which
portion of the evidence the VA would attempt to obtain in order to
assist the veteran in substantiating his claim, per 38 U.S.C.A.
5103(a), 5103A; Quartuccio, supra; Charles, supra.

3. The RO should request that the veteran provide information as to
the dates of any treatment for the claimed PTSD at any VA medical
facility since discharge from service to the present. All
identified treatment records from any reported VA medical facility
not already contained within the claims file should be obtained and
associated with the claims file, including

- 4 -

any relevant treatment records from the San Juan VA Medical Center
dated from December 1999 to the present. If the search for the
above records has negative results, the claims file must be
properly documented with information obtained from the VA
facility(ies). Furthermore, the veteran should be specifically
informed as to what portion of the evidence he is required expected
to submit, and which portion of the evidence the VA would attempt
to obtain in order to assist the veteran in substantiating his
claim. Per 38 U.S.C.A. 5103(a), 5103A; Quartuccio, supra; Charles,
supra.

4. The RO should obtain the veteran's personnel records and his DA-
20, and incorporate these records into the claims file.
Additionally, the RO should obtain and associate with the claims
file the records upon which the Social Security Administration
(SSA) based its decision to award disability benefits to the
veteran. If the search for the above records has negative results,
the claims file must be properly documented as to the
unavailability of these records.

5. The RO should request from. the veteran a comprehensive
statement containing as much detail as possible regarding any
stressors he alleges he was exposed to in service. The veteran
should be asked to provide specific details of the claimed
stressful events during service, such as the dates, locations,
detailed descriptions of events, units involved, number and names
of casualties, and identifying information concerning any other
individuals involved in the events, including their names, ranks,
units of assignment, or any other identifying details. The

- 5 -

exposure to a stressor in service has resulted in PTSD. As well, if
a diagnosis of PTSD is deemed appropriate, the examiner must
comment upon the link between the current symptomatology and one or
more of the in-service stressors found to be established. It is
requested that the VA examiner reconcile any contradictory evidence
regarding the etiology of the veteran's mental disorder. The
examiner must include the complete rationale for all opinions and
conclusions expressed in a written report.

8. Thereafter, the RO must review the claims folder and ensure that
all of the foregoing development efforts have been conducted and
completed in full. If any development is incomplete, appropriate
corrective action is to be implemented. Remand instructions of the
Board are neither optional nor discretionary. Full compliance with
such instructions is mandated by law, per Stegall v. West, 11 Vet.
App. 268 (1998).

9. After completion of the above, the veteran's claim of service
connection for PTSD should be readjudicated. If the determination
remains unfavorable to the veteran, he should be provided with a
supplemental statement of the case and be afforded an opportunity
to respond before the case is returned to the Board for further
review.

Thereafter, the case should be returned to the Board for further
appellate consideration, if otherwise in order. The Board intimates
no opinion as to the outcome of this case. The veteran need take no
action until so informed. The purpose of this REMAND is to ensure
compliance with due process considerations. The purpose of the
examination requested in this remand is to obtain information or
evidence (or both) which may be dispositive of the appeal.
Therefore, the veteran is

7 -

hereby placed on notice that pursuant to 38 C.F.R. 3.655 (2002)
failure to cooperate by attending the requested VA examination may
result in an adverse determination. See Connolly v. Derwinski, 1
Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he desires to
have considered in connection with the current appeal. See
Kutscherousky v. West, 12 Vet. App. 369 (1999). No further action
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV 8.44-8.45 and 38.02-38.03.

JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

8 -



